DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 6 states that the first calculation unit “converts the first current into a second current which is a complex current, by multiplying each of the first signal and the second signal
generated and the first current measured; and calculates the AC impedance based on the second current.”  However, claim 6 lacks clarity because it is unclear how the multiplication operation is performed.  In lines 17-24 of page 13 of the specification, it is stated that a first current is converted to a second current by multiplying the current Iac by each of the sine wave generated by the signal generation unit 110 and the cosine wave generated by a phase shift unit 118a.  Appropriate correction is required.

generated and the first voltage measured; and calculates the AC impedance based on the second voltage.”  However, claim 7 lacks clarity because it is unclear how the multiplication operation is performed.  In lines 17-24 of page 13 of the specification, it is stated that a first voltage is converted to a second voltage by multiplying a voltage by each of the sine wave generated by the signal generation unit 110 and the cosine wave generated by a phase shift unit 118a.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2009/0027056 – hereinafter “Huang”).

Per claim 1, Huang teaches a battery monitoring device (Fig. 11), comprising:
a resistor (Fig. 11; resistor 163; ¶178) disposed in a path different from a path of current flowing from a battery to a load (The resistor 163 is disposed in a path different from a path of current flowing from a battery B to a load 172 (Fig. 11));
a transistor (Fig. 11; transistors Q1 and Q2; ¶179) for passing current from the battery to the resistor; and an integrated circuit (Fig. 11; MCU; ¶162), wherein the integrated circuit includes:
(Fig. 11; inputs from 163B and 163D to MCU; ¶179) that measures a first current flowing through the resistor (A current flowing through the resistor 163 can be measured (¶179));
a voltage measurement unit that (Fig. 11; inputs from B+ and B- to MCU; ¶179) measures a first voltage of the battery (Voltages VBR and VBL of the battery can be measured (¶179)); and
a first calculation unit that calculates an AC impedance of the battery based on the first current measured and the first voltage measured (The MCU 162 is configured to calculate a dynamic impedance (¶92, 94, and 179)).

Per claim 12, Huang teaches the battery monitoring device according to claim 1, wherein the first calculation unit calculates the AC impedance during charging of the battery (The dynamic impedance may be measured once every 60 seconds, including during charging (¶94)).

Per claim 13, Huang teaches the battery monitoring device according to claim 1, wherein the first calculation unit calculates the AC impedance during discharging of the battery (The dynamic impedance may be measured once every 60 seconds, including during discharging (¶94)).

Per claim 14, Huang teaches the battery monitoring device according to claim 1, wherein the first calculation unit calculates the AC impedance during a stoppage of charging and discharging of the battery (The dynamic impedance may be measured once every 60 seconds, including during a stoppage of charging and discharging (¶94)).

Per claim 16, An integrated circuit, comprising:
 (The resistor 163 is disposed in a path different from a path of current flowing from a battery B to a load 172.  A signal application unit is configured to control operation of transistor Q1 and Q2 for passing current from the battery B to the resistor 163 (Fig. 11; ¶178-179));
a current measurement unit (Fig. 11; inputs from 163B and 163D to MCU; ¶179) that measures a first current flowing through the resistor (A current flowing through the resistor 163 can be measured (¶179));
a voltage measurement unit (Fig. 11; inputs from B+ and B- to MCU; ¶179) that measures a first voltage of the battery (Voltages VBR and VBL of the battery can be measured (¶179)); and
 a first calculation unit that calculates an AC impedance of the battery based on the first current measured and the first voltage measured (The MCU 162 is configured to calculate a dynamic impedance (¶92, 94, and 179)).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Lin et al. (US 2016/0169975 – hereinafter “Lin”).

	Per claim 8, Huang does not explicitly teach the battery monitoring device according to claim 1, wherein the integrated circuit further includes a second calculation unit that calculates at least one of a state of charge (SOC) or a state of health (SOH) of the battery using the AC impedance calculated.
	In contrast, Lin teaches a battery capacity estimating apparatus comprising an estimation unit that calculates an SOC and an SOH of a battery according to the dynamic impedance of the battery (¶6).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the calculated dynamic impedance is used to calculate an SOC or an SOH of the battery.  One of ordinary skill would make such a modification for the purpose of determining an up-to-date state of the battery (Lin; ¶8).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Paryani (US 2011/0077879).

	Per claim 9, Huang does not explicitly teach the battery monitoring device according to claim 1, wherein the first calculation unit further includes a Kalman filter unit that calculates a low frequency impedance using at least one of a charging current during charging of the battery or a discharging current during discharging of the battery.
In contrast, Paryani teaches a method for determining battery impedance and states that power can be estimated based upon measurement of AC impedances using Kalman filtering (¶4).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that a Kalman filter is implemented.  One of ordinary skill would make such a modification for the purpose enabling the calculation of battery power from an AC impedance measurement (Parayani; ¶4).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Chen et al. (US 6,225,787 – hereinafter “Chen”).

	Per claim 10, Huang does not explicitly teach the battery monitoring device according to claim 1, wherein the integrated circuit further includes a second temperature measurement unit that measures a temperature of the resistor, and the first calculation unit calculates the AC impedance by further using the temperature of the resistor that was measured.
	In contrast, Chen teaches a battery system wherein a sensing resistor is incorporated in a feedback circuit that is responsive to temperature change and a temperature control current is applied to the sensing resistor such that a sense voltage developed by the sensing resistor is constant over a predetermined range of temperatures (claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the AC impedance is calculated by further using the temperature of the resistor.  One of ordinary skill would make such a modification for the purpose calculating the AC impedance using a current value that is constant over a range of temperatures (Chen; claim 1).

12.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Walker (US 2011/0001501).

	Per claim 11, Huang does not explicitly teach the battery monitoring device according to claim 1, wherein the integrated circuit further includes a temperature control unit that controls a temperature of the resistor to be constant.
	In contrast, Walker teaches a resistance-type measurement circuit and states that the resistors may be temperature controlled to better control the stability of the resistors (Abstract; ¶23).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify (Walker; ¶23).

13.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Uchida (US 2018/0056809).

	Per claim 15, Huang does not explicitly teach the battery monitoring device according to claim 1, wherein the battery is one of a plurality of batteries included in a battery pack.
	In contrast, Uchida teaches a battery diagnostic device wherein a plurality of batteries 21 are included in a battery pack 20 and an AC impedance measuring instrument 16 is configured to measure the AC impedance of the battery pack 20 (Fig. 1; ¶40-41, and 46).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the battery is one of a plurality of batteries included in a battery pack.  One of ordinary skill would make such a modification for the purpose measuring the AC impedance of a battery pack (Uchida; ¶46).

14.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being obvious in view of Huang and Nagaoka et al. (US 2008/0284375).

Per claim 17, Huang does not explicitly teach the battery monitoring device according to claim 16, wherein the battery is one of a plurality of batteries included in a battery pack, and the voltage measurement unit includes a plurality of analog-to-digital (AD) converters each for measuring the voltage of a different one of the plurality of batteries, the integrated circuit further 
	In contrast, Nagaoka teaches a battery module comprising a plurality of batteries, a plurality of AD converters that are provided in a plurality of voltage detecting circuits 101, and a plurality of reference power supply circuits 104 electrically connected to the plurality of AD converters, wherein the terminal voltages of the batteries can be measured by the voltage detecting circuit 101 (Figs. 11 and 18; ¶106 and 110).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the battery is one of a plurality of batteries included in a battery pack and an AD converter is provided for each of the batteries.  One of ordinary skill would make such a modification for the purpose measuring the voltage of the batteries in a battery pack (Nagaoka; ¶110).

Per claim 18, Huang does not explicitly teach the battery monitoring device according to claim 16, wherein the battery is one of a plurality of batteries included in a battery pack, and the voltage measurement unit includes a plurality of analog-to-digital (AD) converters each for measuring the voltage of a different one of the plurality of batteries, the integrated circuit further comprising: a timing signal generation unit that supplies each of the plurality of AD converters with a timing signal for synchronizing measurement timings of the plurality of AD converters.
	In contrast, Nagaoka teaches a battery module comprising a plurality of batteries, a plurality of AD converters that are provided in a plurality of voltage detecting circuits 101, and a plurality of multiplexers and clock units electrically connected to the plurality of AD converters, wherein the terminal voltages of the batteries can be measured by the voltage detecting circuit 101 (Figs. 11 and 18; ¶106 and 110).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the battery is one of a plurality of batteries included in a battery pack and an AD converter is provided for each of the batteries.  (Nagaoka; ¶110).

15.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Mukaitani et al. (US 2014/0285156 – hereinafter “Mukaitani”).

Per claim 19, Huang does not explicitly teach a battery monitoring system, comprising: a plurality of battery monitoring devices each of which is the battery monitoring device according to claim 1; and an integrated control unit that obtains the AC impedance from each of
the plurality of battery monitoring devices.
In contrast, Mukaitani teaches a battery state monitoring system wherein an AC impedance is measured by a state monitoring device that is provided to each battery in a battery pack and a prime device is configured to acquire state data from each state monitoring device (Abstract; ¶43).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the battery is provided in a battery system comprising a plurality of batteries and an AC impedance of each of the batteries is measured.  One of ordinary skill would make such a modification for the purpose of estimating degradation of a battery (Mukaitani; Abstract).

16.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Nyu et al. (US 2013/0093384 – hereinafter “Nyu”).

Per claim 20, Huang does not explicitly teach a battery monitoring system, comprising: the battery monitoring device according to claim 1 and a server device disposed at a location away from the battery monitoring device, wherein the server device obtains the AC impedance from the battery monitoring device. 
(¶110).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Huang such that the battery is provided in a battery system comprising a server.  One of ordinary skill would make such a modification for the purpose of determining deterioration of a secondary battery (Nyu; ¶110).

Claim Objections
17.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the battery monitoring device according to claim 1, wherein the integrated circuit further includes a signal application unit that applies a control signal to a control terminal of the transistor, and the signal application unit applies the control signal having a plurality of frequency components to the control terminal.  Claims 3 and 4 are consequently objected to due to their dependence on claim 2.
Per claim 5, the prior art of record is silent on the battery monitoring device according to claim 1, wherein the integrated circuit further includes a signal generation unit that generates a first signal which is a sine wave; and a phase shift unit that shifts a phase of the first signal by 90 degrees to generate a second signal.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852